DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "cryogenic feeding device" in claim 10. Corresponding structure is drawn to the recitation “by means of a cryogenic feeding device such as a cryogenic pump and/or a cryogenic compressor” in paragraph 16 of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 10, 14, 15, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “one of the pressurized process fluid and the thermal fluid” is unclear to the examiner if one or both of the fluids are being conveyed in the fluid channels. For purposes of examination, the examiner will interpret the recitation to mean either the thermal fluid or the pressurized process fluid and further, recommends the recitation be corrected to “one of the thermal fluid or the pressurized process fluid”.
Regarding claim 1, the phrase "such as for example" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2 and 5 call for the recitation “the other one” which is unclear to the examiner as it is confusing what is being referred to. For purposes of examination the examiner will interpret “the other one” to refer to either the pressurized process fluid or the thermal fluid that was not conveyed in the fluid channels. 
Claim 10 calls for the recitation “a thermal fluid reservoir of the thermal fluid” which is unclear to the examiner. For purposes of examination, the examiner will interpret the recitation to mean a thermal fluid reservoir containing the thermal fluid and further, recommends the recitation to be corrected to “a thermal fluid reservoir containing the thermal fluid”.
Claims 14, 15, and 18 call for the recitation “one of the thermal fluid and the pressurized process fluid” which is unclear to the examiner if one or both of the fluids are being introducing into the casing side of the heat exchanger. For purposes of examination, the examiner will interpret the recitation to mean either the thermal fluid or the pressurized process fluid and further, recommends the recitation be corrected to “one of the thermal fluid or the pressurized process fluid”.
Claim 14, 15, and 18 call for the recitation “the other one of the thermal fluid and the pressurized process fluid” which is unclear to the examiner if one or both of the fluids are being introducing into the channel side of the heat exchanger. For purposes of examination, the examiner will interpret the recitation to mean either the thermal fluid or the pressurized process fluid and further, recommends the recitation be corrected to “the other one of the thermal fluid or the pressurized process fluid”.
Claims 11-20 are also rejected by virtue of their dependency on claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brunner et al. (DE 102008060127), hereinafter Brunner. 
Regarding claim 1, Brunner discloses a method for forming a compressed gas and dispensing it to a compressed gas receiver (pg. 3, paragraph 8, the process steps of heating and compressing hydrogen taken from the large storage tank can be carried out directly in connection with a fueling process of a motor vehicle), the method comprising the following steps:
providing a process fluid at a cryogenic temperature (pg. 4, paragraph 12, second system part A2 with cryogenic hydrogen with subcritical pressure level);
pressurizing the process fluid and feeding the pressurized process fluid at still a cryogenic temperature (pg. 5, paragraph 19, hydrogen taken from the large reservoir 1 and conveyed again with the cryopump 4 and compressed in the process) to a first heat exchanger (figure, heat exchanger 42);
providing a thermal fluid, such as for example D-Limonene, in a thermal fluid reservoir (figure, storage volume 2) at a thermal fluid temperature above the cryogenic temperature of the pressurized process fluid (the figure shows the liquid nitrogen being first heated in heat exchange device 3 before it is used to heat the cryogenic hydrogen in heat exchanger 42, although it is not explicitly disclosed that the nitrogen is at a higher temperature than the cryogenic hydrogen, one of ordinary skill in the art would understand the liquid nitrogen must be at a higher temperature than the cryogenic hydrogen to perform the heating of the cryogenic hydrogen in heat exchanger 42);
forming the compressed gas from the pressurized process fluid, wherein forming the compressed gas includes heating the pressurized process fluid in the first heat exchanger by indirect heat exchange with the thermal fluid (pg. 5, paragraph 19, cryogenic hydrogen in a so-called warm-up line 8 is supplied to a heat exchanger 42…and is then introduced through this into a further heat exchanger 22, in which further heating of the hydrogen takes place);
optionally, providing one or more compressed gas storage vessels (figure, pressurized battery storage tanks 25) and feeding compressed gas from the one or more compressed gas storage vessels to a dispenser (pg. 5, paragraph 19, to a pressurized battery storage tank 25, from which the docking station 21 can again be supplied with gaseous, highly compressed hydrogen);
feeding compressed gas formed in step (d) to the dispenser and/or the one or more compressed gas storage vessels (pg. 5, paragraph 19, the hydrogen can be fed either directly to a docking station 21 for gaseous highly compressed hydrogen…or alternatively to a pressurized battery storage tank 25, from which the docking station 21 can again be supplied with gaseous, highly compressed hydrogen), if present; and 
dispensing the compressed gas via the dispenser to the compressed gas receiver (page 5, paragraph 19, a motor vehicle can also be connected to the docking station 21 of the system part A1 in such a way that its pressure storage tank for hydrogen can be filled with gaseous, highly compressed hydrogen from its docking station 21).
Regarding claim 3, Brunner discloses the method according to claim 1 (see the rejection of claim 1 above), wherein the thermal fluid of the thermal fluid reservoir is circulated in a thermal fluid circuit that comprises the thermal fluid reservoir (figure, storage volume 2), the first heat exchanger (figure, heat exchanger 42), and one or more pumps (figure, conveyor device 40) feeding the thermal fluid in the thermal fluid circuit.
Regarding claim 7, Brunner discloses the method according to claim 1 (see the rejection of claim 1 above), wherein the one or more compressed gas storage vessels (figure, pressurized battery storage tanks 25) is/are provided, and at least a portion of the compressed gas formed in step (d) is fed to the one or more compressed gas storage vessels for intermediate storage (pg. 5, paragraph 19, the hydrogen can be fed…to a pressurized battery storage tank 25).
Regarding claim 8, Brunner discloses the method according to claim 7 (see the rejection of claim 7 above), wherein the step of feeding compressed gas to the dispenser comprises or consists of feeding compressed gas from the one or more compressed gas storage vessels to the dispenser (pg. 5, paragraph 19, the hydrogen can be fed either directly to a docking station 21 for gaseous highly compressed hydrogen).
Regarding claim 9, Brunner discloses the method according to claim 1 (see the rejection of claim 1 above), wherein the one or more compressed gas storage vessels is/are provided (figure, pressurized battery storage tanks 25), and at least a portion of the compressed gas formed in step (d) is fed to the dispenser while bypassing the one or more compressed gas storage vessels (pg. 5, paragraph 19, the hydrogen can be fed either directly to a docking station 21 for gaseous highly compressed hydrogen…or alternatively to a pressurized battery storage tank 25, from which the docking station 21 can again be supplied with gaseous, highly compressed hydrogen).
Regarding claim 10, Brunner discloses a system for forming compressed gas and dispensing it to a compressed gas receiver, the system comprising:
 a source of a process fluid at a cryogenic temperature (pg. 4, paragraph 12, second system part A2 with cryogenic hydrogen with subcritical pressure level);
a cryogenic feeding device operatively disposed to receive process fluid from the source and configured to pressurize the process fluid and feed the pressurized process fluid at still a cryogenic temperature (figure, cryopump 4);
a process fluid treatment arrangement for forming a compressed gas from the pressurized process fluid, the process fluid treatment arrangement comprising a first heat exchanger (figure, heat exchanger 42) operatively disposed to receive pressurized process fluid from the cryogenic feeding device at a cryogenic temperature and configured to heat the pressurized process fluid by indirect heat exchange with a thermal fluid (pg. 5, paragraph 19, cryogenic hydrogen in a so-called warm-up line 8 is supplied to a heat exchanger 42…and is then introduced through this into a further heat exchanger 22, in which further heating of the hydrogen takes place);
a thermal fluid reservoir (figure, storage volume 2) of the thermal fluid at a temperature above the cryogenic temperature of the pressurized process fluid, the thermal fluid reservoir operatively disposed to provide the thermal fluid for the first heat exchanger (pg. 5, paragraph 20, nitrogen can be taken from the storage volume 2 via the suitably switched switchover valve 5 and by means of the conveyor device 40 is passed through the other side of heat exchanger 42);
optionally, one or more compressed gas storage vessels (figure, pressurized battery storage tanks 25) operatively disposed to receive and configured to store compressed gas from the process fluid treatment arrangement (pg. 5, paragraph 19, to a pressurized battery storage tank 25, from which the docking station 21 can again be supplied with gaseous, highly compressed hydrogen); and
a dispenser operatively disposed to receive compressed gas from the process fluid treatment arrangement and/or operatively disposed to receive compressed gas from the one or more storage vessels, if present, and configured to dispense compressed gas to the compressed gas receiver (page 5, paragraph 19, a motor vehicle can also be connected to the docking station 21 of the system part A1 in such a way that its pressure storage tank for hydrogen can be filled with gaseous, highly compressed hydrogen from its docking station 21).
Regarding claim 11, Brunner discloses the system according to claim 10 (see the rejection of claim 10 above), wherein the first heat exchanger (figure, heat exchanger 42) is disposed in a thermal fluid circuit which comprises the thermal fluid reservoir (figure, storage volume 2) and one or more pumps (figure, conveyor device 40) operatively disposed and configured to circulate the thermal fluid of the thermal fluid reservoir through the first heat exchanger and the thermal fluid reservoir. Further, the thermal fluid circuit of Brunner has the same structure as the claimed thermal fluid circuit and is capable of operating in the manner claimed. 
Regarding claim 12, Brunner discloses the system according to claim 10 (see the rejection of claim 10 above), wherein the thermal fluid reservoir comprises a reservoir container (figure, storage volume 2) which contains a bath of the thermal fluid, the thermal fluid reservoir operatively disposed to provide the thermal fluid for the first heat exchanger from the bath (pg. 5, paragraph 20, nitrogen can be taken from the storage volume 2 via the suitably switched switchover valve 5 and by means of the conveyor device 40 is passed through the other side of heat exchanger 42).	
	Regarding claim 19, Brunner discloses the system according to claim 10 (see the rejection of claim 10 above), wherein the process fluid treatment arrangement comprises a heater (figure, heat exchanger 22) operatively disposed to receive pressurized process fluid from the first heat exchanger and configured to heat this process fluid further (pg. 5, paragraph 19, warm-up line 8 is supplied to a heat exchanger 42… and is then introduced through this into a further heat exchanger 22, in which further heating of the hydrogen takes place).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4- 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Fairy (WO 2021/138169), hereinafter Fairy.
Regarding claim 2, Brunner discloses the method according to claim 1 (see the rejection of claim 1 above).
However, Brunner does not disclose wherein one of the pressurized process fluid and thermal fluid is conveyed in one or more fluid channels through the first heat exchanger and the other one surrounds the one or more fluid channels in direct contact thereby effecting the indirect heat exchange.
Fairy, in the same field of endeavor, teaches wherein one of the pressurized process fluid and thermal fluid (as best understood, see 112 rejections above) is conveyed in one or more fluid channels through the first heat exchanger and the other one (as best understood, see 112 rejections above) surrounds the one or more fluid channels in direct contact thereby effecting the indirect heat exchange (pg. 13, lines 11- 13, the configuration of the first heat exchanger 3 is tube-in-tube where the liquid hydrogen flows through the inner tube and the heat transfer fluid flows in the outer tube). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Brunner with the tube-in-tube heat exchanger of Fairy. One of ordinary skill in the art would have been motivated to make this modification to prevent an exterior skin temperature of the first exchanger from reaching exceedingly cold temperatures experienced by ambient air vaporizers of conventional liquid hydrogen-source hydrogen filling stations (Fairy, pg. 13, lines 4-7). 
Regarding claim 4, Brunner discloses the method according to claim 1 (see the rejection of claim 1 above).
However, Brunner does not disclose further comprising the step of cooling compressed gas formed in step (d) and/or from the compressed gas storage vessel, if present, by indirect heat exchange with the thermal fluid in a second heat exchanger and feeding the cooled compressed gas to the dispenser.
Fairy, in the same field of endeavor, teaches further comprising the step of cooling compressed gas formed in step (d) and/or from the compressed gas storage vessel, if present, by indirect heat exchange with the thermal fluid in a second heat exchanger (figure 6, first heat exchanger 3) and feeding the cooled compressed gas to the dispenser (pg. 12, lines 1-3, liquid hydrogen fed into the filling circuit 2 from the source 1 is vaporized at the first heat exchanger 3 to provide pressurized, gaseous hydrogen for filling the tank of FCEV 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the method of Brunner with second heat exchanger of Fairy. One of ordinary skill in the art would have been motivated to make this modification because the vaporized liquid hydrogen constitutes the pressurized, gaseous hydrogen used to fill the tank of the hydrogen-fueled vehicle 6 (Fairy, pg. 12, lines 6-8).
Regarding claim 5, Brunner as modified by Fairy discloses the method according to claim 4 (see the rejection of claim 4 above), wherein one of the pressurized process fluid and thermal fluid is conveyed in one or more fluid channels through the second heat exchanger and the other one (as best understood, see 112 rejections above) surrounds the one or more fluid channels in direct contact thereby effecting the indirect heat exchange (pg. 13, lines 11- 13, the configuration of the first heat exchanger 3 is tube-in-tube where the liquid hydrogen flows through the inner tube and the heat transfer fluid flows in the outer tube). Further, the recitation “one of the pressurized process fluid and thermal fluid is conveyed in one or more fluid channels through the second heat exchanger and the other one surrounds the one or more fluid channels in direct contact thereby effecting the indirect heat exchange” is a result of the modification of the references used in the rejection of claim 4 above. 
Regarding claim 6, Brunner as modified by Fairy discloses the method according to claim 4 (see the rejection of claim 4 above), wherein the first heat exchanger (Fairy, figure 6, first heat exchanger 3) and the second heat exchanger (Fairy, figure 6, first heat exchanger 3) are arranged in parallel with respect to the thermal fluid (Fairy, figure 6, heat transfer fluid reservoir 23), and wherein a first pump (Fairy, figure 6, heat transfer fluid pump 25) feeds the thermal fluid of the thermal fluid reservoir through the first heat exchanger and a second pump (Fairy, figure 6, heat transfer fluid pump 25) feeds the thermal fluid of the thermal fluid reservoir through the second heat exchanger. Further, recitation “the first heat exchanger and the second heat exchanger are arranged in parallel with respect to the thermal fluid, and wherein a first pump feeds the thermal fluid of the thermal fluid reservoir through the first heat exchanger and a second pump feeds the thermal fluid of the thermal fluid reservoir through the second heat exchanger” is a result of the modification of the references used in the rejection of claim 4 above.
Regarding claim 14, Brunner discloses the system according to claim 10 (see the rejection of claim 10 above).
However, Brunner does not disclose wherein the first heat exchanger comprises: 
a casing with an inlet and an outlet for a casing-side fluid, which is one of the thermal fluid and the pressurized process fluid, and 
one or more fluid channels mounted within the casing and operatively disposed to receive a channel-side fluid and configured to convey the channel fluid through the casing, the channel-side fluid being the other one of the pressurized process fluid and the thermal fluid;
wherein the first heat exchanger is configured to bring the casing-side fluid in direct contact with the one or more fluid channels for the channel-side fluid.
Fairy in the same field of endeavor teaches wherein the first heat exchanger comprises: 
a casing with an inlet and an outlet for a casing-side fluid, which is one of the thermal fluid and the pressurized process fluid (as best understood, see 112 rejections above), and 
one or more fluid channels mounted within the casing and operatively disposed to receive a channel-side fluid and configured to convey the channel fluid through the casing, the channel-side fluid being the other one of the pressurized process fluid and the thermal fluid (as best understood, see 112 rejections above);
wherein the first heat exchanger is configured to bring the casing-side fluid in direct contact with the one or more fluid channels for the channel-side fluid (pg. 13, lines 15-17, the first heat exchanger may instead be a shell and tube heat exchanger in which the tube fluid is liquid hydrogen and the shell fluid is the heat transfer fluid). Further, although Fairy does not explicitly disclose a casing, an inlet or an outlet, one of ordinary skill in the art would understand a shell and tube heat exchanger to possess a casing, an inlet, and an outlet. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to modify the system of Brunner with the shell and tube heat exchanger of Fairy. One of ordinary skill in the art would have been motivated to make this modification to prevent an exterior skin temperature of the first exchanger from reaching exceedingly cold temperatures experienced by ambient air vaporizers of conventional liquid hydrogen-source hydrogen filling stations (Fairy, pg. 13, lines 4-7).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Matsuda (JP 2002310519), hereinafter Matsuda.
Regarding claim 13, Brunner discloses the system according to claim 11 (see the rejection of claim 11 above).
However, Brunner does not disclose wherein the thermal fluid circuit contains a total mass M11 of thermal fluid and the reservoir container contains a mass m12 of thermal fluid out of this total mass, and wherein the ratio m12 / M11 fulfills the relation m12 / M11 ≥ 0.5 or m12 / M11 ≥ 0.6 or m12 / M11 ≥ 0.7. 
	Matsuda, in the same field of endeavor teaches wherein the thermal fluid circuit contains a total mass M11 of thermal fluid and the reservoir container contains a mass m12 of thermal fluid out of this total mass, and wherein the ratio m12 / M11 fulfills the relation m12 / M11 ≥ 0.5 (pg. 4, paragraph 27, a refrigerant space of about 0.4 liter, a high pressure part of the compressor of about 0.2 liter, a refrigerant heat exchanger. And the piping have a volume of less than 0.2 liters, and the total high pressure space is about 0.8 liters) or m12 / M11 ≥ 0.6 or m12 / M11 ≥ 0.7. Further, the refrigerant space of Matsuda having a volume of 0.4 liters in comparison to the total high pressure space of 0.8 liters yields the 0.5 ratio required by claim 13. 
	Therefore, it would have been obvious prior to the effective filling date of the claimed invention to modify the system of Brunner with the thermal fluid reservoir to thermal fluid circuit ratio of Matsuda. One of ordinary skill in the art would have been motivated to make this modification to compensate for pressure and temperature changes within the reservoir while maintaining safe operation of the reservoir (Matsuda, pg. 4, paragraph 27).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Schmid-Laurent (FR 2128126), hereinafter Schmid-Laurent.
	Regarding claim 15, Brunner discloses the system according the claim 10 (see the rejection of claim 10 above).
	However, Brunner does not disclose wherein the first heat exchanger is a helically coiled heat exchanger which comprises a casing for one of the thermal fluid and the pressurized process fluid as a casing-side fluid and one or more helically coiled fluid channels mounted within the casing for conveying the other one of the pressurized process fluid and the thermal fluid as a channel-side fluid through the casing.
	Schmid-Laurent, in the same field of endeavor teaches wherein the first heat exchanger is a helically coiled (figure 1) heat exchanger which comprises a casing (figure 1, casing 1) for one of the thermal fluid and the pressurized process fluid (as best understood, see 112 rejections above) as a casing-side fluid and one or more helically coiled fluid channels mounted within the casing for conveying the other one of the pressurized process fluid and the thermal fluid (as best understood, see 112 rejections above) as a channel-side fluid through the casing (pg. 2 lines 3-10, the heat exchangers represented in the figures comprise inside an envelope 1 of any shape, for example cylindrical, a distribution manifold 2 and a collection manifold 3, these two manifolds being connected by a tube bundle so that the fluid introduced into the collector 2 is distributed in the different tubes of the bundle then collected in the collector to be evacuated from the heat exchanger). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified the system of Brunner with the helically coiled heat exchanger of Schmid-Laurent. One of ordinary skill in the art would have been motivated to make this modification because an exchanger produced according to the teachings of the invention has the advantage that the use of spiral tubes makes it possible to increase the internal turbulence of the tubes, which improves the thermal efficiency of the exchanger In the case in particular where the fluid which circulates in the tubes is a liquefied gas which one wishes to vaporize, the turbulence multiplies the number of contacts between the drops of the liquid and the walls of the tubes in which the liquid circulates; in addition, the risk of entrainment of liquid droplets by the vapor formed is also considerably reduced (Schmid-Laurent, pg. 4, lines 27-30).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Thor (WO 2019/210197), hereinafter Thor.
Regarding claim 16, Brunner teaches the system according to claim 10 (see the rejection of claim 10 above).
However, Brunner does not disclose comprising a second heat exchanger operatively disposed to receive compressed gas from the process fluid treatment arrangement and/or operatively disposed to receive compressed gas from the one or more compressed gas storage vessels, if present, wherein the second heat exchanger is configured to cool the received compressed gas by indirect heat exchange with the thermal fluid, and wherein the thermal fluid reservoir is operatively disposed to provide the thermal fluid for the second heat exchanger.
Thor, in the same field of endeavor teaches comprising a second heat exchanger (figure 1, chiller coil 34) operatively disposed to receive compressed gas from the process fluid treatment arrangement and/or operatively disposed to receive compressed gas from the one or more compressed gas storage vessels, if present, wherein the second heat exchanger is configured to cool the received compressed gas by indirect heat exchange with the thermal fluid (figure 1, liquid carbon dioxide 62), and wherein the thermal fluid reservoir (figure 1, chilling reservoir 42) is operatively disposed to provide the thermal fluid for the second heat exchanger (pg. 8, paragraph 33, hydrogen gas from buffer tank 32 flows through chiller coil 34 of the chilling reservoir 42, where it is cooled by liquid carbon dioxide contained within the chilling reservoir).
Therefore, it would have bene obvious before the effective filing date of the claimed invention to have modified the system of Brunner with the second heat exchanger of Thor. One of ordinary skill in the art would have been motivated to make this modification to cool the hydrogen prior to dispensing it into the vehicle (Thor, pg. 8, paragraph 33). 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner as modified by Thor as applied to claim16 above, and further in view of Fairy (WO 2021/138169), hereinafter Fairy.
Regarding claim 17, Brunner as modified by Thor discloses the system according to claim 16 (see combination of references used in the rejection of claim 16 above).
However, Brunner as modified by Thor does not disclose comprising a thermal fluid circuit with a first branch and a second branch arranged in parallel to the first branch with respect to the thermal fluid, wherein the first branch comprises the thermal fluid reservoir, the first heat exchanger and a first pump operatively disposed and configured to circulate the thermal fluid of the thermal fluid reservoir in the first branch through the thermal fluid reservoir and the first heat exchanger, and wherein the second branch comprises the thermal fluid reservoir, the second heat exchanger and a second pump operatively disposed and configured to circulate the thermal fluid of the thermal fluid reservoir in the second branch through the thermal fluid reservoir and the second heat exchanger.
Fairy, in the same field of endeavor teaches comprising a thermal fluid circuit with a first branch (figure 6, filling circuit 4’) and a second branch (figure 6, filling circuit 4’’) arranged in parallel to the first branch with respect to the thermal fluid (figure 6, shows filling circuits 4’ and 4’’ arranged in parallel with respect to the heat transfer fluid reservoir 23), wherein the first branch comprises the thermal fluid reservoir, the first heat exchanger and a first pump (figure 6, heat transfer fluid pump 25) operatively disposed and configured to circulate the thermal fluid of the thermal fluid reservoir in the first branch through the thermal fluid reservoir and the first heat exchanger, and wherein the second branch comprises the thermal fluid reservoir, the second heat exchanger and a second pump (figure 6, heat transfer fluid pump 25) operatively disposed and configured to circulate the thermal fluid of the thermal fluid reservoir in the second branch through the thermal fluid reservoir and the second heat exchanger. Further the first and second branches, heat exchangers, and pumps of Fairy have the same structure as the claimed first and second branches, heat exchangers, and pumps and are capable of functioning in the manner claimed. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brunner as modified by Thor with the second parallel branch of Fairy. One of ordinary skill in the art would have been motivated to make this modification because compressed liquid hydrogen may be supplied to either of the two filling circuits (Fairy, pg. 16, lines 33-34).
Regarding claim 18, Brunner as modified by Thor discloses the system according to claim 16 (see combination of references used in the rejection of claim 16 above). 
However, Brunner as modified by Thor does not disclose wherein the second heat exchanger comprises: 
a casing with an inlet and an outlet for a casing-side fluid, which is one of the thermal fluid and the pressurized process fluid; and
one or more fluid channels mounted within the casing and operatively disposed to receive a channel-side fluid and configured to convey the channel fluid through the casing, the channel-side fluid being the other one of the pressurized process fluid and the thermal fluid;
wherein the second heat exchanger is configured to bring the casing-side fluid in direct contact with the one or more fluid channels for the channel-side fluid.
Fairy, in the same field of endeavor teaches wherein the second heat exchanger comprises: 
a casing with an inlet and an outlet for a casing-side fluid, which is one of the thermal fluid and the pressurized process fluid (see 112b rejections above, as best understood); and
one or more fluid channels mounted within the casing and operatively disposed to receive a channel-side fluid and configured to convey the channel fluid through the casing, the channel-side fluid being the other one of the pressurized process fluid and the thermal fluid (see 112b rejections above, as best understood);
wherein the second heat exchanger is configured to bring the casing-side fluid in direct contact with the one or more fluid channels for the channel-side fluid (pg. 13, lines 15-17, the first heat exchanger may instead be a shell and tube heat exchanger in which the tube fluid is liquid hydrogen and the shell fluid is the heat transfer fluid). Further, although Fairy does not explicitly disclose a casing, an inlet or an outlet, one of ordinary skill in the art would understand a shell and tube heat exchanger to possess a casing, an inlet, and an outlet. 
Therefore, it would have been obvious before the effective filling date of the claimed invention to modify the system of Brunner with the shell and tube heat exchanger or Fairy. One of ordinary skill in the art would have been motivated to make this modification to prevent an exterior skin temperature of the first exchanger from reaching exceedingly cold temperatures experienced by ambient air vaporizers of conventional liquid hydrogen-source hydrogen filling stations (Fairy, pg. 13, lines 4-7).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in view of Chang et al. (WO 2012/074283), hereinafter Chang.
Regarding claim 20, Brunner discloses the system according the claim 10 (see the rejection of claim 10 above).
However, Brunner does not disclose further comprising a thermal fluid heater operatively disposed, as for example in the thermal fluid reservoir, and configured to heat the thermal fluid.
Chang, in the same field of endeavor teaches further comprising a thermal fluid heater (figure 16, electric heater 220) operatively disposed, as for example in the thermal fluid reservoir, and configured to heat the thermal fluid. Further, the electric heater of Chang is configured the same as the claimed thermal fluid heater and is capable of operating in the manner claimed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the system of Brunner with the thermal fluid heater of Chang. One of ordinary skill in the art would have been motivated to make this modification because there is an advantage in that the cost used to heat the liquefied as can be reduced (Change, pg. 16, paragraph 193). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEVON MOORE/Examiner,
Art Unit 4165                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763